

Exhibit 10.2


ISABELLA BANK CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


PARTICIPATION AGREEMENT
FOR
JAE A. EVANS
April 24, 2015




This Participation Agreement is entered into effective as of April 24, 2015, by
Jae A. Evans (the “Participant”) and Isabella Bank Corporation (together with
any successors and affiliates, the “Company”) pursuant to the Isabella Bank
Corporation Supplemental Executive Retirement Plan (“Plan”), as amended from
time to time.
1.    Agreement. The Participant and the Company agree to be bound by the terms
of the Plan and the terms of this Participation Agreement with respect to the
Participant’s participation in and benefits under the Plan. The terms of the
Plan are incorporated into this Participation Agreement by reference.
Capitalized terms not otherwise defined in this Participation Agreement have the
meaning given in the Plan. In the event of a conflict between the terms of the
Plan and the terms of this Participation Agreement, the terms of the Plan shall
control except as specifically provided otherwise in the Plan or this
Participation Agreement.
2.    Effective Date of Participation. The Participant’s participation in the
Plan and this Participation Agreement commence effective as of April 24, 2015.
3.    Early Retirement Age. The Participant’s Early Retirement Age is age 55.
4.    Normal Retirement Age. The Participant’s Normal Retirement Age is age 65.
5.    Annual Credit. Schedule A sets forth the Participant’s Annual Credits to
be made at the end of each of the first eight (8) Plan Years commencing with the
Plan Year that ends on December 31, 2014. The Company will, on the last day of
each such Plan Year, credit the Participant’s SERP Account with the
Participant's Annual Credit only: (a) if the Participant is employed as of the
last day of the Plan Year by the Company, and (b) if such employment is as the
Company’s chief executive officer. Notwithstanding the foregoing, after a Change
in Control that occurs while the Participant is employed by the Company as its
chief executive officer, the Company: (a) will continue to credit the
Participant's SERP Account with uncredited Annual Credits in accordance with
Schedule A if the Participant is employed as of the last day of each relevant
Plan Year by the Company or its Affiliates, and (b) will credit the
Participant’s SERP Account with all of the uncredited (as of a Separation from
Service described below) Annual Credits that are set forth in Schedule A if the
Participant incurs (after such Change in Control) either: (i) an involuntary
Separation from Service without Cause, or (ii) a voluntary Separation from
Service with Good Reason.
6.    Discretionary Credits. The Board may, in its sole discretion, allocate
Discretionary Credits to the Participant’s SERP Account from time to time in
accordance with Section 5.2 of the Plan.
7.    Earnings. The Participant’s SERP Account will be credited with interest
pursuant to Section 5.3 of the Plan.
8.    Vesting. The Plan’s default vesting rules in Section 3.2 will apply to the
Participant’s SERP Account. No special vesting schedule will apply.
9.    Clawback. In the event that the Committee determines, in its sole
discretion, that a Clawback Event has occurred and that the Participant has been
paid or is entitled to a benefit under the Plan or this



--------------------------------------------------------------------------------



Participation Agreement that exceeds the benefit that the Participant would have
been paid or to which the Participant would have been entitled had the Clawback
Event not occurred, then the Committee may require the Participant to repay
and/or forfeit the portion of the benefit that the Committee determines, in its
sole discretion, to have been excessive. A “Clawback Event” has occurred if the
Committee determines, in its sole discretion, that either (a) the Company is
required to prepare an accounting restatement due to the Company’s material
noncompliance with any financial reporting requirement, (b) a financial
statement, performance goal or performance metric was materially inaccurate, or
(c) the Participant has materially violated any of the provisions of Section
10.13 of the Plan. The Committee shall have sole discretion to determine
whether, and to what extent, to enforce this Section 9, and may make
determinations that are not uniform among the Company’s employees, and the
Participant shall be bound by the Committee’s determination, which shall be
final when made.
10.    Time and Form of Payment Elections. The Plan’s default time and form of
payment rules in Article VI of the Plan will apply to the Participant’s entire
SERP Account, with one exception. If payment commences upon the Participant’s
Separation from Service, the form of payment shall be five (5) annual
installments. Subsequent annual installments are to be paid within 30 days of
the appropriate anniversary of the date on which the first installment would
have been paid disregarding any required delay under Section 6.3 of the Plan. No
other special elections are made by the Participant; provided that the
Participant may modify the time and form of payment under Section 6.4 of the
Plan.
11.    Beneficiary Designation. The Participant’s initial Beneficiary
designation is attached. The Participant may update the Participant’s
Beneficiary designation from time to time in accordance with the terms of the
Plan.


12.    Definition of Cause. With respect to the Participant, “Cause” for
purposes of the Plan and this Participation Agreement has the meaning given in
any employment agreement between the Participant and the Company, but if the
Participant is not a party to an employment agreement with the Company in which
“Cause” is defined, the term “Cause” means the existence of any of the following
circumstances:
a.    the conviction of the Participant by a court of competent jurisdiction of,
or the Participant’s guilty plea or plea of no lo contendere to, any (1) felony
or (2) crime that involves moral turpitude;
b.    the Participant’s gross failure or gross refusal to perform the usual and
customary duties of the Participant’s employment;
c.    the Participant’s material breach of any agreement between the Participant
and the Company;
d.     the Participant’s theft, embezzlement, or misappropriation from the
Company; or
e.    conduct by the Participant that is unprofessional, unethical, immoral,
dishonest, or fraudulent, or which significantly discredits the Company’s
reputation.
Notwithstanding the foregoing, a condition that is described in clauses (b),
(c), or (e) of the preceding sentence shall not constitute “Cause” unless the
Participant: (i) receives written notice of the offending condition; and (ii)
the Participant either (1) fails to cure the condition within 30-calendar days
from receipt by the Participant of the notice, or (2) cannot cure the condition
within such 30-day period, as determined by the Company.
13.     Good Reason. The term “Good Reason” means the existence of any of the
following circumstances during the six-month period that precedes a voluntary
Separation from Service by the Participant:
a.    a material diminution in the Participant’s base compensation;



--------------------------------------------------------------------------------



b.    a change by more than fifty miles in the primary geographic location at
which the Participant must perform his services; or
c.    the Company’s material breach of its responsibilities and obligations set
forth in any employment agreement or any other material agreement between the
Participant and Company.
Notwithstanding the foregoing, a condition will not constitute “Good Reason”
unless the Company: (i) receives written notice of the offending condition
within a reasonable time of the Participant’s learning of the event; and (ii)
the Company fails to cure the condition that constitutes “Good Reason” within a
reasonable period of time to be no less than thirty calendar days from receipt
by the Company of the notice.
14.    Restrictive Covenants.
a.    General Rule. In consideration of the crediting of amounts to the
Participant’s SERP Account and the Company’s agreement to make payments under
this Plan and the Participation Agreement, the Participant agrees that, until
the later of (i) two (2) years after the Participant’s Separation from Service
for any reason, and (ii) the date on which the Participant is paid all amounts
that are owed under this Plan, the Participant will not, whether directly or
indirectly as an owner, partner, limited partner, joint venturer, shareholder,
member, trustee, lender consultant, officer, director, independent contractor,
employee or other agent of another Person:
i.    solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Company to terminate his or her
employment and accept employment or otherwise become affiliated with, or provide
services for compensation in any capacity whatsoever to, any business whatsoever
that competes with the business of the Company which has headquarters or offices
within 25 miles of any location(s) in which the Company has business operations
or has filed an application for regulatory approval to establish an office (the
“Restricted Territory”);
ii.    solicit, provide any information, advice or recommendation, or take any
other action intended (or that a reasonable person acting in like circumstances
would expect) to have the effect of causing any customer of the Company to
terminate an existing business or commercial relationship with the Company; or
iii.    become an owner, partner, limited partner, joint venturer, shareholder,
member, trustee, lender consultant, officer, director, independent contractor,
employee or other agent of any savings bank, savings and loan association,
savings and loan holding company, credit union, bank or bank holding company,
insurance company or agency, mortgage or loan broker or any other entity that
competes with the business of the Company, that: (i) has headquarters within the
Restricted Territory, or (ii) has one or more offices, but is not headquartered,
within the Restricted Territory, but in the latter case, only if the Participant
would be employed, conduct business or have other responsibilities or duties
within the Restricted Territory.
b.    Confidentiality. In consideration of the crediting of amounts to the
Participant’s SERP Account and the Company’s agreement to make payments under
this Plan and the Participant’s Participation Agreement, the Participant agrees
not to, while employed by the Company or after Separation from Service for any
reason, directly or indirectly, use or furnish to anyone (except as required in
the ordinary course of performing the Participant’s employment duties for the
Company) any confidential information or trade secrets relating to the Company’s
business (collectively “Confidential Information”), which Confidential
Information includes information relating to the Company’s systems, processes,
and rates; trade secrets; contracts with customers and vendors; design,
production, sale, or distribution of any products and services; personnel and
their compensation and employment arrangements; identity of, or products
purchased by, or rates and prices paid by, customers and potential customers of
the Company; and all other private matters pertaining to the Company.
c.    Construction and Relief. If a provision in this Section 14 is found by any
court with jurisdiction to be too broad in duration, scope, or otherwise, then
the court is to amend the offending provision to the



--------------------------------------------------------------------------------



minimum extent necessary to make it reasonable and enforceable, and the
offending provision is to be fully enforceable as amended.
d.    Remedies. In consideration of the crediting of amounts to the
Participant’s SERP Account and the Company’s agreement to make payments under
this Plan, the Participant agrees that, notwithstanding any provision of the
Plan or any Participation Agreement to the contrary and in addition to the
Company’s other remedies at law and in equity, the Participant will forfeit the
Participant’s entire interest in the Plan, including any rights to unpaid
amounts credited to the Account and unpaid installment payments, effective upon
the Participant’s breach of this Section 14, regardless of whether any rights or
payments were previously vested. In addition, the Company will be entitled to
preliminary and permanent injunctive and other equitable relief to prevent or
curtail any breach of any provision of this Section 14 by the Participant. The
Participant agrees that damages for a breach of the provisions of this Section
14 would be difficult or impossible to determine and that the Company has no
adequate remedy at law for such a breach, such that enforcement by specific
performance is necessary in addition to the Participant’s forfeiture and the
award of any damages that are determinable. The Participant is liable to the
Company for all costs and expenses, including actual attorney’s fees, that the
Company incurs in enforcing any provision of this Section 14 or other provision
of this Plan against the Participant.
15.    Amendment. The Plan’s amendment and termination provisions in Article IX
apply to this Participation Agreement, as well. In addition, the Participant and
the Company may agree to amend this Participation Agreement, but in so doing
shall be cognizant of the consequences of such an amendment under Code Section
409A.


This Participation Agreement is effective as of the Effective Date upon the
execution by the Participant and by a duly authorized officer of Company.


 
 
 
 
PARTICIPANT
 
 
 
 
 
 Date:
April 24, 2015
 
 
/s/ Jae A. Evans
 
 
 
 
Jae A. Evans



 
 
 
 
ISABELLA BANK CORPORATION
 
 
 
 
 
 Date:
April 24, 2015
 
By:
/s/ Dennis P. Angner
 
 
 
Name:
Dennis P. Angner
 
 
 
Title:
President & CFO









--------------------------------------------------------------------------------





SCHEDULE A


Potential
Credit Date
Annual Credit
Potential Total
Annual Credits
December 31, 2014
$65,000
$65,000
December 31, 2015
$75,000
$140,000
December 31, 2016
$85,000
$225,000
December 31, 2017
$95,000
$320,000
December 31, 2018
$105,000
$425,000
December 31, 2019
$115,000
$540,000
December 31, 2020
$125,000
$665,000
December 31, 2021
$135,000
$800,000








